DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method of making an electrically conductive composite.
Group II, claim(s) 10-21, drawn to an electrochemical cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of graphene oxide on a non-conductive porous substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yeates et al (US 2018/0242452 A1).  Yeates discloses graphene oxide on a non-conductive porous substrate  (claim 2-3).
During a telephone conversation with David Jefferies on 17 March 2017 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (RSC Adv., 2016, 6, 80106 as provided with the IDS dated 11 September 2019) in view of Hu et al (Angew. Chem. Int. Ed. 2013, 52, 13784 –13788).
As to claim 10, Feng discloses an electrochemical cell for causing a reaction that produces an electrically conductive composite (Fig. 1A), the electrochemical cell comprising: a first electrode comprising at least one layered electrocatalyst, wherein the at least one layered electrocatalyst comprises: at least one non-conductive porous substrate coated with graphene oxide (p. 80107 col. 2 “Preparation of GO architectures” section “PET”, “cotton thread”, “sponge” composite, with GO); at least a first comprising a conductive metal in contact with the at least one non-conductive porous substrate coated with graphene oxide (Fig. 1 A “working electrode contact) ; a second electrode comprising a conductor (Fig. 1A “auxiliary electrode”); an ion conductive medium (Fig. 1A caption NH4Cl, KCl; or ionic [dmim][BF4]) electrical current in communication with the first electrode (p. 80107-80108 “Constant electrochemical reduction was carried under an amperometric i–t curve with -1.2 V or -3.0 V with a CHI660C potentiostatgalvanostat (CH Instruments, Inc.).”); and optionally, a third electrode having a known electrode potential (Fig. 1A “reference electrode”).
	Feng discloses using a plane-to-plane contact for electrochemical reduction (Fig. 5 i-l) yet fails to explicitly disclose a second active metal layer.
	Hu discloses electrochemical reduction of graphene oxide paper films (Fig. 1 and Fig. 2). Hu further discloses using an aluminum foil on both surfaces of the film allows concurrent st partial paragraph).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an aluminum foils as taught by Hu on each side of the layered electrode catalysts of Feng in order to allow concurrent propagation of the transformation on the interior to occur twice as fast.

As to claim 11, Feng further discloses using cotton (see citation above).

As to claim 15, Feng discloses using an Ag/AgCl reference electrode (p. 80107 col. 2 last paragraph).

As to claim 17, Feng discloses using an ionic liquid (p. 80108 col. 1 1st partial paragraph “A portion of 1 M NH4Cl, potassium chloride (KCl) aqueous solution, or ionic liquid [dmim][BF4] were used as the electrolytes.”).

Claims 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, as modified by Hu, as applied to claim 10 above, and further in view of Botte (WO2015/108596 A2).
As to claims 12-13 and 18-19, Feng, as modified by Hu, fails to explicitly disclose the pH of the ion conductive medium (with respect to claims 12-14), or where the ion conductive medium comprises an electrolytic gel (with respect to claims 18-19).
	Botte discloses the following options for the ion conductive medium:

	An electrolytic gel comprising polyacrylic acid, polyacrylates, polymethacrylates, polyacrylamides and similar polymers and copolymers ([0040] with respect to claims 18 and 19).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used any of the ion conductive medium options as taught in Botte in the method of Fend, as modified by Hu, because each option is recognized for the intended use of the electrochemical reduction of graphene oxide thus prima facie obvious to use one ion conductive medium for another. See MPEP 2144.07 and 2143 B.

As to claim 16, Feng, as modified by Hu, fails to disclose the use of a separator.
	Botte discloses using a separator between a first and second electrode ([0042]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a separator as taught by Botte in the method of Feng, as modified by Hu, to compartmentalize the first and second electrodes.

As to claim 20, Feng, as modified by Hu, fails to disclose the thickness of the graphene oxide.
	Botte discloses using a thickness of graphene of which overlap the instantly claimed range or fall within the instantly claimed range (“a thickness from about 0.1 nm to about 50 nm, or about 0.2 nm to about 25 nm, or about 1 nm to about 10 nm, or about 2 nm to about 5 nm” [0035]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a thickness as taught by Botte in the method of Feng, as prima facie obvious any such thickness. See MPEP 2144.07 and 2143 B.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, as modified by Hu, as applied to claim 10 above, and further in view of Toh et al (Chemical Engineering Journal, vol. 251, p. 422-434, 2014 as provided with the IDS dated 11 September 2019).
As to claim 14, Feng, as modified by Hu, fails to explicitly disclose where the ion conductive medium comprises an aqueous solution of sodium chloride.
	Toh discloses using an aqueous solution of sodium chloride to electrochemically reduce graphene oxide to graphene (pg. 427 col. 1 1st full paragraph)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the sodium chloride ion conductive medium as taught by Toh in the method of Fend, as modified by Hu, because the option is recognized for the intended use of the electrochemical reduction of graphene oxide thus prima facie obvious to use one ion conductive medium for another. See MPEP 2144.07 and 2143 B.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, as modified by Hu, as applied to claim 10 above, and further in view of Cruz-Silva et al (US 2015/0111449 A1).
As to claim 21, Feng, as modified by Hu, fails to explicitly disclose wherein a loading of the graphene oxide coated on the at least one non-conductive porous substrate is between 0.1 mg/cm2 and 1 mg/cm2.
2 and 1 mg/cm2 ([0044], [0054]-[0058]) coated on the at least one non-conductive porous substrate ([0049]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the loading surface density as taught by Cruz-Silva in the method of Fend, as modified by Hu, because to have used recognized loading onto the porous substrates of Feng in making the final products. Further, the amount of graphene oxide is recognized as a result effective variable in providing more or less graphene oxide which further reduces to graphene to affect the conductivity of said deposits. See MPEP 2144.07 and 2143 B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOUIS J RUFO/Primary Examiner, Art Unit 1795